Citation Nr: 0514715	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  95-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1956.

In a July 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina determined that new and material evidence had not 
been presented to reopen the claim for service connection for 
prostatitis.  The veteran appealed the July 1995 rating 
decision to the Board of Veterans' Appeals (Board).

In a November 1997 decision, the Board denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a January 1999 memorandum decision, the Court vacated 
the November 1997 Board decision and remanded the case for 
further action.  In August 1999, the Board remanded the case 
to the RO.

In a June 2000 decision, the Board again denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed the June 2000 decision to 
the Court, and in a November 2000 Order, the Court granted a 
joint motion filed by the parties, and vacated and remanded 
the case to the Board.

In a September 2001 decision, the Board denied the 
application to reopen the claim for service connection for 
prostatitis.  The veteran appealed the September 2001 
decision to the Court, and in a July 2002 Order, the Court 
granted a joint motion filed by the parties, and vacated and 
remanded the case to the Board.

In a March 2003 decision, the Board again denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed the March 2003 decision to 
the Court, and in an August 2003 Order the Court granted a 
joint motion filed by the parties, and vacated and remanded 
the case to the Board.

In a June 2004 decision, the Board denied the application to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed the June 2004 decision to 
the Court.  In December 2004, and while the case was pending 
before the Court, the appellant and the Secretary entered 
into a Stipulated Agreement, and shortly thereafter filed a 
Joint Motion to Terminate the Appeal.  In a December 2004 
Order, and in light of the Stipulated Agreement, the Court 
ordered the termination of the appeal with respect to the 
June 2004 Board decision.  Pursuant to the terms of the 
Stipulated Agreement, the case was returned to the Board for 
further action. 

The issue of entitlement to service connection for 
prostatitis based on a de novo review of the record is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A December 2004 Stipulated Agreement between the veteran and 
VA requires VA to find that evidence received since a 
November 1992 Board decision is not duplicative or cumulative 
of evidence previously of record and is, either by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
prostatitis.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for prostatitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The December 2004 Stipulated Agreement entered into by the 
veteran and VA's Secretary requires VA to reopen the claim 
for service connection for prostatitis, and to adjudicate the 
reopened claim on the merits.  The Court issued a December 
2004 Order terminating the veteran's appeal before it in 
light of the Stipulated Agreement.  The Stipulated Agreement 
requires the Secretary to promptly notify the Board of the 
settlement, and specifies that the Board shall take prompt 
action to implement the terms of the Stipulated Agreement.

Accordingly, the Board finds that new and material evidence 
has been submitted since a November 1992 Board decision 
denying an application to reopen the claim for service 
connection for prostatitis, and that the veteran's claim for 
service connection for prostatitis is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for prostatitis has been presented. 


REMAND

While the December 2004 Stipulated Agreement required the 
reopening of the veteran's claim, it did not address the 
merits of the underlying claim of service connection for 
prostatitis.  Rather, the Stipulated Agreement only required 
adjudication of the claim on the merits following reopening, 
without suggesting a particular outcome.  The Board also 
notes that the Stipulated Agreement does not preclude the 
Board from remanding the case for further development prior 
to adjudicating the claim on the merits, or to limit which 
agency within VA, the RO or the Board, may adjudicate the 
reopened claim.

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  VA must also provide 
notice explaining what information and evidence it will seek 
to provide and which information and evidence the claimant is 
expected to provide.  Furthermore, in compliance with 
38 C.F.R. § 3.159(b) (2004), the notification should include 
the request that the claimant provide any evidence in his 
possession that pertains to the claim.

In the instant appeal, and mindful of the Court's evolving 
jurisprudence regarding the parameters of the VCAA, the Board 
finds that the veteran has not been adequately informed of 
the information and evidence necessary to substantiate his 
claim for prostatitis on the merits.  Nor has he received 
notice as to the respective responsibilities assigned to each 
party in obtaining evidence in connection with the instant 
appeal.  

The Board is cognizant of the May 2005 request by the 
representative to waive any notice required by the VCAA.  It 
is not entirely clear whether an appellant may waive his 
right to compliance by VA with the provisions of the VCAA 
while the case remains before VA for adjudication.  See 
generally Ditmer v. Principi, 2004 WL 2860196 (2004).  Cf. 
Janssen v. Principi, 15 Vet. App. 370 (2001).  Even assuming, 
however, that the representative can waive the veteran's 
right to any notice requirements imposed by the VCAA, the 
appellant's claim has been consistently developed on a new 
and material evidence basis (without any notice as to what is 
needed to substantiate the underlying claim on the merits), 
and the respective responsibilities of the appellant and VA 
in obtaining evidence in connection with the claim have 
changed now that the claim is reopened.  The Board also 
points out that the veteran's claim has not been addressed by 
the RO since June 2000, well before the VCAA was even 
enacted.  

In light of the above, the Board will remand the case to 
ensure that the veteran receives appropriate due process. 

The Board also notes that the veteran has never been afforded 
a VA examination which addresses the etiology of his 
prostatitis.  The Board will also remand the case for such an 
examination.  The Board acknowledges the argument of his 
representative, relying on 38 C.F.R. § 3.303(c) (2004), that 
no further evidentiary development is necessary as the 
veteran has submitted several private medical opinions in his 
favor.  The Board nevertheless finds that a VA examination 
would be helpful in the adjudication of the claim, and points 
out that 38 C.F.R. § 3.303(c) does not preclude VA from 
obtaining such an examination in this case.

The Board lastly notes that in an October 1998 statement, the 
veteran indicates that he has received disability benefits 
from the Social Security Administration (SSA) on account of 
prostatitis since 1973.  There is, however, no indication 
that the RO has attempted to obtain any records for the 
veteran from the SSA.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his representative a letter that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim for service 
connection for prostatitis.  The 
letter should also specifically 
inform the veteran which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to the 
above claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private who 
may possess additional records 
pertinent to the claim on appeal.  
With any necessary authorization 
from the veteran the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the appellant which 
have not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of any 
medical records upon which any award 
or denial of SSA disability benefits 
was based, and a copy of any medical 
records associated with any 
subsequent disability determination 
by the SSA.

5.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a board certified 
urologist to determine the nature 
and etiology of any current 
prostatitis.  All indicated studies, 
tests and evaluations deemed 
necessary must be performed.  
Following the examination the 
examiner must opine whether it is at 
least as likely as not that the 
veteran's prostatitis is 
etiologically related to the 
appellant's period of service.  The 
claims folders must be made 
available to the examiner for proper 
review of the medical history.  In 
referring the case to the urologist 
the RO must specifically advise the 
examiner whether any new evidence 
has been added to the record since 
June 2004 which alters the Board's 
repeated prior finding that there 
was no competent evidence 
documenting prostatitis in-service 
or until many years thereafter. 

6.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.   

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for prostatitis based on 
a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case 
and provide the appellant and his 
representative with an opportunity 
to respond.   The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


